Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated September 14, 2020. The following action is taken:Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,535,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cited in the present invention are broader in scope than the patent claims as shown bellow:
Claim 21 of the present invention:
A method, comprising: performing, at one or more computing devices: 
detecting, by a first reader of a plurality of data accessors, a first setting of a condition indicator


 storing, by the first reader after said detecting, 





and without acquiring the first lock, an indication in a readers structure that the first reader has obtained read access to the first data object; 




and verifying, by a first writer of the plurality of data accessors, prior to implementing a write operation of the first data object, that 

A method, comprising:  5performing, at one or more computing devices: based at least in part on detecting a first setting of a condition indicator by a first reader of a plurality of data accessors, wherein the plurality of data accessors includes one or more readers and one or more 10writers, wherein the condition indicator is associated with at least a first data object, and wherein a first lock is associated with the first data object, 
storing, by the first reader in a particular element of a plurality of 15elements of a readers structure, an indication that the first reader has obtained read access to the first data object; and clearing, by the first reader, the particular element after the first reader completes one or more read operations without 20acquiring the first lock; and based at least in part on detecting, by a first writer of the one or more writers, the first setting of the condition indicator, 25replacing, by the first writer, the first setting with a second setting, wherein the second setting indicates that the first lock is to be obtained by a reader attempting to read the first data object; and  30verifying, by the first writer prior to implementing a write operation on the first data object, that one or more elements in the readers structure have been cleared


Although the claims are not identical. The claimed invention is drawn to a broader claims limitations as cited above and encompassed by claim 1 of the patent.  Therefore it would have been obvious to one of skilled in the art to conclude that the claimed invention of claim 21 is present and encompassed by claim1 of the patent.

Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The cited prior art does not show or teach: based on the verifying and after storing the indication in the first readers that the first setting of the condition indicator has not been replaced as in claim 22; in response to detecting by the first reader and after storing that the first setting of the condition indicator has been replaced by the second setting  and clearing the indication as in claim 23; replacing the first setting by a second setting prior to verifying and the determination step as in claim 24; the determination and the selection steps to maintain a condition indicator remain in effect as in claim 25; initiating a parallel read operation to determine a clear reader structure as in claim 26; the compare and swap operation as in claim 27.

s 28-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art discloses a plurality of reading and writing devices wherein the quality of the devices is determined to control reading and writing operation as cited in paragraph [0004]. However the cited prior does not show or teach A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors: cause a first reader of a plurality of data accessors to: detect a first setting of a condition indicator, wherein the condition indicator is associated with at least a first data object, and wherein a first lock is associated with the first data object; store, after detection of the first setting, without acquiring the first lock, an indication in a readers structure that the first reader has obtained read access to the first data object; and cause a first writer of the plurality of data accessors to verify, prior to implementing a write operation of the first data object, that at least a portion of the readers structure has been cleared as in claim 28. 
The cited prior art does not show or teach One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors: cause a first reader of a plurality of data accessors to: 6Kowert, Hood, Munyon, Rankin & Goetzel, P.C.detect a first setting of a condition indicator, wherein the condition indicator is associated with at least a first data object, and wherein a first lock is associated with the first data object; and store, after detection of the first setting, without acquiring the first lock, an indication in a readers structure that the first reader has obtained read access to the first data object; and cause a first writer of the plurality of data accessors to verify, prior to implementing a write operation of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2007/0165319.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/NABIL Z HINDI/Primary Examiner, Art Unit 2688